Citation Nr: 0736492	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cluster headaches, 
to include as secondary to hypertension.

2.  Whether new and material evidence sufficient to reopen 
the veteran's claim for service connection for hypertension 
has been submitted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to November 
1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
denied a claim for service connection for cluster headaches, 
secondary to hypertension, and an application to reopen a 
claim for service connection for hypertension.  Despite the 
determination reached by the RO in regards to the veteran's 
application to reopen his claim for service connection for 
hypertension, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The veteran's claim 
of service connection for hypertension was denied by an 
October 1994 RO decision on the basis that the veteran's 
service medical records are negative for mention of or 
treatment for high blood pressure, and hypertension is not 
shown to have become manifested to a compensable degree 
within one year subsequent to the veteran's separation from 
service.  Since this decision was issued, the veteran has 
submitted new and material evidence in the form of a 
statement from a VA physician indicating that the veteran's 
hypertension dates back to his years in service.  See VA 
Medical Center (VAMC) treatment note, October 2005.  
Therefore, the claim is reopened.  The Board will proceed to 
review the decision on the merits.  

The issue of entitlement to service connection for cluster 
headaches, to include as secondary to hypertension, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran's hypertension is first shown by medical evidence 
many years after the veteran's discharge from service, and 
there is no persuasive evidence showing it is related to a 
disease or injury incurred during service.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letters issued in August 2003 and October 2003 
satisfied the first three elements of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  With specific regard to the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA, it is noted that the 
aforementioned letters essentially informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran alleges that he currently has hypertension which 
began during service.  See Informal Hearing Presentation, 
October 2007.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The evidence of record reflects that the veteran has a 
current diagnosis of hypertension.  See VAMC treatment note, 
October 2005.

In regards to establishing service connection on a 
presumptive basis, the Board notes that the veteran's service 
medical records are absent any complaints, treatment, or 
diagnoses of hypertension.  The veteran's entrance 
examination reflects that he had a diastolic pressure of 80 
and a systolic pressure of 118 upon entry into service.  See 
service entrance examination report, April 1965.  His 
separation examination reflects that he had a diastolic 
pressure of 80 and a systolic pressure of 110 upon discharge 
from service.  See service separation examination report, 
November 1968.  The claims folder contains no record of 
diagnosis or treatment for hypertension or high blood 
pressure until 1976, 8 years after the veteran's discharge 
from service.  See Martin Luther King, Jr., Memorial Hospital 
treatment record, October 1976.  As there is no medical 
evidence of record to suggest that hypertension manifested 
within one year of service, service connection for 
hypertension cannot be established on a presumptive basis.  

In regards to establishing service connection on a direct 
basis, the Board acknowledges that the veteran has a current 
diagnosis of hypertension; however, the claims folder 
contains no evidence linking this disability to the veteran's 
service.  In an October 2005 note, a VA physician recently 
described the veteran's hypertension as dating back to his 
service years.  See VAMC treatment note, October 2005.  There 
is also a June 2004 record which reflects a notation of "HTN 
1960."  It appears that both of these notations reflect a 
recitation of the veteran's self-reported history as there is 
no indication that the claims file was reviewed.  Further, 
the opinions are clearly contradicted by the contemporaneous 
medical evidence which not only shows normal blood pressure 
during service but shows that high blood pressure first 
manifested many years following service separation.  The mere 
recitation of a veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

As the VA physician dating the veteran's hypertension back to 
his service years has only treated the veteran since 2003, 
has offered no basis or rationale for this onset date, has 
not indicated that the veteran's claims folder was reviewed 
or taken into consideration, and because this opinion is 
contradicted by the contemporaneous evidence of record which 
shows normal blood pressure readings in service and no 
evidence of high blood pressure until 1976, the Board finds 
this opinion regarding the etiology of the veteran's 
hypertension to be of little probative weight.  Further, the 
notation apparently suggesting that hypertension began in 
1960 is contradicted by the evidence of record.  In this 
regard, it is again pointed out that there is no evidence of 
high blood pressure or a diagnosis of hypertension prior to 
or during the veteran's active duty service or in the 
immediate years thereafter.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007); see also, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The most probative evidence on file suggests that 
hypertension began years after service and is not related 
thereto.  Thus, the veteran's claim must fail on a direct 
basis.  See Hickson, supra. 

The Board acknowledges the veteran's contentions that his 
hypertension is related to his active duty.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension, on a presumptive and direct basis, must be 
denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

The veteran alleges that he currently has a cluster headache 
disability as the result of his active duty service, to 
include as secondary to hypertension.  See veteran's claim, 
September 2003.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  Specifically, this issue must be remanded in order to 
schedule the veteran for a VA examination. 

The veteran's April 1965 entrance examination reflects that 
the veteran did not report frequent or severe headaches upon 
entry into service.  In October 1968, the veteran sought 
treatment on two separate occasions for headaches.  At his 
November 1968 separation examination, the veteran reported 
frequent or severe headaches.  It was noted at this time that 
the veteran had been treated for frequent headaches a few 
weeks prior to his separation examination and had no 
subsequent problems with headaches since this treatment was 
administered.

Since service, the veteran has received both VA and private 
treatment for his headaches.  As it is evident that the 
veteran was treated during service for headaches and that he 
is currently receiving treatment for headaches, the Board 
finds that an opinion regarding the etiology of any current 
headache disability is needed.  The current medical evidence 
of record is inadequate for the purpose of adjudicating the 
veteran's claim for service connection and a VA examination 
must be conducted.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has a current headache 
disability.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the veteran's current 
cluster headache disability was incurred 
in or aggravated by his active duty 
service.  Specifically, the examiner 
should take into account and comment on 
the October 2005 statement from the VA 
physician (located in the claims file) 
when rendering such an opinion.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the November 2005 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


